                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 1 of 26 Page ID #:516



                                                                                     1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                         MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                     2   mlangberg@bhfs.com
                                                                                         EMILY L. DYER (State Bar No. 321707)
                                                                                     3   edyer@bhfs.com
                                                                                         2049 Century Park East, Suite 3550
                                                                                     4   Los Angeles, CA 90067
                                                                                         Telephone: 702.464.7098
                                                                                     5   Facsimile: 310.500.4602
                                                                                     6   Attorneys for Defendant
                                                                                         CITY OF BALDWIN PARK
                                                                                     7

                                                                                     8                        UNITED STATES DISTRICT COURT
                                                                                     9         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10

                                                                                    11   BALDWIN PARK FREE SPEECH                CASE NO.: 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                         COALITION, an unincorporated
                                                 Los Angel es, CA 90 067




                                                                                    12   association; ROBERT EHLERS, an          Assigned to Honorable Christina A. Snyder
                                                                                         individual,
                                                       310.500.4600




                                                                                    13                                           DEFENDANT’S MOTION FOR
                                                                                                     Plaintiffs,                 PARTIAL JUDGMENT ON THE
                                                                                    14                                           PLEADINGS
                                                                                         v.
                                                                                    15                                          Date: July 27, 2020
                                                                                         CITY OF BALDWIN PARK,                  Time: 10:00 a.m.
                                                                                    16                                          Ctrm: 8D
                                                                                                     Defendant.
                                                                                    17                                          Action Filed:       November 18, 2019
                                                                                    18         Defendant City of Baldwin Park (the “City” or “Defendant”), by and through
                                                                                    19   the law firm of Brownstein Hyatt Farber Schreck, LLP, hereby submits its Motion
                                                                                    20   for Partial Judgment on the Pleadings (the “Motion”). This Motion is based on the
                                                                                    21   following Memorandum of Points and Authorities, the pleadings and papers on file
                                                                                    22   herein, the exhibits attached hereto, documents subject to judicial notice, and any
                                                                                    23   oral argument by counsel permitted at the hearing on this matter.
                                                                                    24   ///
                                                                                    25   ///
                                                                                    26   ///
                                                                                    27   ///
                                                                                    28   ///
                                                                                                                                  1
                                                                                                     DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 2 of 26 Page ID #:517



                                                                                     1                                         TABLE OF CONTENTS
                                                                                     2
                                                                                                                                                                                                      Page
                                                                                     3   I.     INTRODUCTION ........................................................................................... 1
                                                                                     4
                                                                                         II.    FACTUAL BACKGROUND ......................................................................... 2
                                                                                                A.  The Parties............................................................................................. 2
                                                                                     5          B.  Plaintiffs File Suit Against the City ...................................................... 2
                                                                                     6          C.  Plaintiffs Allege That Ehlers Placed Two Non-Compliant Signs
                                                                                                    On the Property and the City Issued Notices and Citations in
                                                                                     7              Response ............................................................................................... 2
                                                                                     8
                                                                                                D.  Relevant Sign Ordinances ..................................................................... 3
                                                                                         III.   LEGAL STANDARD ..................................................................................... 4
                                                                                     9   IV.    LEGAL ARGUMENT .................................................................................... 6
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10          A.  Plaintiffs’ Fifth Claim for Relief Should Be Dismissed Because
                                                                                                    Plaintiffs Fail to Allege the Necessary Elements to Establish a
                                                                                    11              Claim Under the Bane Act .................................................................... 7
                                            2049 Cent ury Park East, Suite 3550




                                                                                                    1.     The Bane Act .............................................................................. 7
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                                    2.     Plaintiffs Fail to State Facts Upon Which Relief May Be
                                                       310.500.4600




                                                                                    13                     Granted as to Their Claim for Relief for Violation of the
                                                                                                           Bane Act ..................................................................................... 8
                                                                                    14          B.  Two Separate Claims Set Out in the First Claim for Relief
                                                                                    15
                                                                                                    Should be Dismissed Because the Code is Facially Content
                                                                                                    Neutral and the Sign Permit Requirement is Not an
                                                                                    16
                                                                                                    Unconstitutional Prior Restraint ........................................................... 8
                                                                                                    1.     Claim 1A Should be Dismissed Because the Sign
                                                                                    17                     Regulations are Content Neutral and Narrowly Tailored ........... 9
                                                                                    18
                                                                                                    2.     Claim 1C Should be Dismissed Because the Code’s
                                                                                                           Permit Requirement is Not an Unconstitutional Prior
                                                                                    19
                                                                                                           Restraint .................................................................................... 14
                                                                                                C.  One of the Separate Claims Set Out in the Second Claim for
                                                                                    20              Relief Should be Dismissed Because Plaintiffs’ Facial Challenge
                                                                                                    to the Permit Provisions Fail to as a Matter of Law ........................... 16
                                                                                    21              1.     Plaintiffs’ Due Process Claim that the Permit Provisions
                                                                                    22
                                                                                                           Purportedly Restrict Free Speech is Redundant of Their
                                                                                                           First Claim for Relief and Should Be Addressed Under a
                                                                                    23
                                                                                                           First Amendment Analysis ....................................................... 16
                                                                                                    2.     Even if Plaintiffs’ Due Process Claim is Analyzed
                                                                                    24                     Separately From Their First Amendment Claim, the
                                                                                                           Permit Provisions of the Code Do Not Lack Due Process
                                                                                    25                     Guarantees ................................................................................ 17
                                                                                    26
                                                                                                D.  If the Court Does Not Dismiss the Claims Conflated in the First
                                                                                                    and Second Claim for Relief, it Should Exercise its Discretion to
                                                                                    27
                                                                                                    Dismiss the Complaint, Sua Sponte for Repleading ........................... 19
                                                                                         V.     CONCLUSION ............................................................................................. 20
                                                                                    28
                                                                                                                                                  i
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 3 of 26 Page ID #:518



                                                                                     1
                                                                                                                              TABLE OF AUTHORITIES
                                                                                     2

                                                                                     3                                                                                                              Page(s)

                                                                                     4   Federal Cases
                                                                                     5   Alexander v. United States,
                                                                                     6      509 U.S. 544 (1993) ........................................................................................... 15

                                                                                     7   Ashcroft v. Iqbal,
                                                                                            556 U.S. 662 (2009) ............................................................................................. 6
                                                                                     8

                                                                                     9   Bell Atlantic Corp. v. Twombly,
                                                                                            550 U.S. 544 (2007) ............................................................................................. 6
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         Bickerstaff Clay Prod. Co. v. Harris Cty., Ga. By & Through Bd. of
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                            Comm’rs,
                                                                                            89 F.3d 1481 (11th Cir. 1996) .............................................................................. 9
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   Brittain v. Hansen,
                                                                                    14      451 F.3d 982 (9th Cir. 2006) .............................................................................. 18
                                                                                    15   City of Ladue v. Gilleo,
                                                                                            512 U.S. 43 (1994) ....................................................................................... 10, 12
                                                                                    16

                                                                                    17   City of Littleton, Colo. v. Z.J. Gifts D-4, L.L.C.,
                                                                                            541 U.S. 774 (2004) ........................................................................................... 15
                                                                                    18
                                                                                         Clear Channel Outdoor, Inc. v. City of N.Y.,
                                                                                    19
                                                                                            594 F.3d 94 (2d Cir. 2010) ................................................................................. 14
                                                                                    20
                                                                                         Comite de Jornaleros de Redondo Beach v. City of Redondo Beach,
                                                                                    21     657 F.3d 936 (9th Cir. 2011) .......................................................................... 9, 11
                                                                                    22
                                                                                         Contest Promotions, LLC v. City and Cty. of San Francisco,
                                                                                    23     100 F.Supp.3d 835 (N.D. Cal. 2015).................................................................. 17
                                                                                    24   Curry v. Baca,
                                                                                    25     497 F. Supp. 2d 1128 (C.D. Cal. 2007) ................................................................ 6
                                                                                    26   DeCrow v. N. Dakota Workforce Safety & Ins. Fund,
                                                                                    27
                                                                                           No. 1:14-CV-158, 2015 WL 12803638 (D.N.D. Oct. 19, 2015),
                                                                                           aff’d, 864 F.3d 989 (8th Cir. 2017) ...................................................................... 6
                                                                                    28
                                                                                                                                                   ii
                                                                                                          DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 4 of 26 Page ID #:519



                                                                                     1   Disabled Rights Action Comm. v. Las Vegas Events, Inc.,
                                                                                     2      375 F.3d 861 (9th Cir. 2004) ................................................................................ 4

                                                                                     3   Foti v. City of Menlo Park,
                                                                                            146 F.3d 629 (9th Cir. 1998) .............................................................................. 12
                                                                                     4

                                                                                     5   FW/PBS, Inc. v. City of Dallas,
                                                                                           493 U.S. 215 (1990) ........................................................................................... 15
                                                                                     6
                                                                                         General Conf. Corp. v. Seventh Day Adventist Church,
                                                                                     7
                                                                                           887 F.2d 228 (9th Cir. 1989) ................................................................................ 5
                                                                                     8
                                                                                         Get Outdoors II, LLC v. City of San Diego, Cal.,
                                                                                     9     506 F.3d 886 (9th Cir. 2007) ........................................................................ 10, 12
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         Graham v. Connor,
                                                                                    11     490 U.S. 386 (1989) ........................................................................................... 17
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                    12   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
                                                       310.500.4600




                                                                                    13     896 F.2d 1542 (9th Cir. 1989) .............................................................................. 5
                                                                                    14   Icon Groupe, LLC v. Washington Cty.,
                                                                                            No. 3:12-cv-1114-AC, 2015 WL 3397170 (D. Or. May 26, 2015) ................... 12
                                                                                    15

                                                                                    16   L-7 Designs, Inc. v. Old Navy, LLC,
                                                                                            647 F3d 419 (2nd Cir. 2011) ................................................................................ 5
                                                                                    17
                                                                                         Lone Star Sec. & Video, Inc. v. City of Los Angeles,
                                                                                    18
                                                                                           989 F. Supp. 2d 981 (C.D. Cal. 2013), aff’d, 827 F.3d 1192 (9th
                                                                                    19     Cir. 2016) ...................................................................................................... 11, 12
                                                                                    20   McGann v. Ernst & Young,
                                                                                    21     102 F.3d 390 (9th Cir. 1996) ................................................................................ 5
                                                                                    22   McGlinchy v. Shell Chemical Co.,
                                                                                    23
                                                                                           845 F.2d 802 ......................................................................................................... 5

                                                                                    24   Members of City Council of City of L.A. v. Taxpayers for Vincent,
                                                                                           466 U.S. 789 (1984) ........................................................................................... 12
                                                                                    25

                                                                                    26
                                                                                         Metromedia, Inc. v. City of San Diego,
                                                                                           453 U.S. 490 (1981) ........................................................................................... 12
                                                                                    27
                                                                                    28
                                                                                                                                                     iii
                                                                                                            DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                           CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 5 of 26 Page ID #:520



                                                                                     1   One World One Family Now v. City & Cty. of Honolulu,
                                                                                     2     76 F.3d 1009 (9th Cir. 1996) .............................................................................. 12

                                                                                     3   Police Dep’t of City of Chicago v. Mosley,
                                                                                            408 U.S. 92 (1972) ............................................................................................... 9
                                                                                     4

                                                                                     5   Reed v. Town of Gilbert,
                                                                                            135 S. Ct. 2218 (2015) ................................................................................... 9, 10
                                                                                     6
                                                                                         Schnieder v. County of San Diego,
                                                                                     7
                                                                                            28 F.3d 89 (9th Cir. 1994) .................................................................................. 18
                                                                                     8
                                                                                         Sprewell v. Golden State Warriors,
                                                                                     9      266 F.3d 979 (9th Cir.), opinion amended on denial of reh’g, 275
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10      F.3d 1187 (9th Cir. 2001) ..................................................................................... 5
                                                                                    11   Sprint Telephony PCS, L.P. v. Cnty. of San Diego,
                                            2049 Cent ury Park East, Suite 3550




                                                                                            311 F. Supp. 2d 898 (S.D. Cal. 2004) .................................................................. 5
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   Sugarman v. Vill. of Chester,
                                                                                            192 F. Supp. 2d 282 (S.D.N.Y. 2002) ................................................................ 11
                                                                                    14
                                                                                         Twitter, Inc. v. Sessions,
                                                                                    15
                                                                                           263 F. Supp. 3d 803 (N.D. Cal. 2017)............................................................ 9, 15
                                                                                    16
                                                                                         Wagner v. First Horizon Pharm. Corp.,
                                                                                    17     464 F.3d 1273 (11th Cir. 2006) .......................................................................... 20
                                                                                    18
                                                                                         Ward v. Rock Against Racism,
                                                                                    19     491 U.S. 781 (1989) ..................................................................................... 10, 11
                                                                                    20   World Wide Rush, LLC v. City of Los Angeles,
                                                                                    21     606 F.3d 676 (9th Cir. 2010) .............................................................................. 12
                                                                                    22   California Cases
                                                                                    23   Cabesuela v. Browning-Ferris Indus. of Cal., Inc.,
                                                                                    24     68 Cal. App. 4th 101 (1998) ................................................................................. 7
                                                                                    25   San Francisco v. Ballard,
                                                                                    26
                                                                                            136 Cal. App. 4th 381 (2006) ............................................................................... 8

                                                                                    27
                                                                                    28
                                                                                                                                                   iv
                                                                                                           DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                          CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 6 of 26 Page ID #:521



                                                                                     1   Federal Statutes
                                                                                     2
                                                                                         Federal Rule of Civil Procedure 10(b) ...................................................................... 8
                                                                                     3
                                                                                         Federal Rule of Civil Procedure 12(c)................................................................... 4, 5
                                                                                     4
                                                                                         California Statutes
                                                                                     5

                                                                                     6   California Civil Code
                                                                                            § 51.7 .................................................................................................................... 8
                                                                                     7      § 52.1 ............................................................................................................ 2, 7, 8
                                                                                     8      § 52.1(a)-(b) .......................................................................................................... 7
                                                                                            § 52.1(k)................................................................................................................ 7
                                                                                     9
                                                                                         Local City Statutes
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10

                                                                                    11   Baldwin Park Municipal Code
                                            2049 Cent ury Park East, Suite 3550




                                                                                            § 153.070 ............................................................................................ 3, 11, 13, 18
                                                 Los Angel es, CA 90 067




                                                                                    12      § 153.170 ................................................................................................ 15, 18, 19
                                                       310.500.4600




                                                                                    13      § 153.170.010 ..................................................................................................... 12
                                                                                            § 153.170.010(G)................................................................................................ 13
                                                                                    14      § 153.170.030(A).................................................................................................. 3
                                                                                    15      § 153.170.030(B) .................................................................................................. 4
                                                                                            § 153.170.040 ..................................................................................... 3, 11, 13, 18
                                                                                    16      § 153.170.040(b)................................................................................................. 14
                                                                                    17      § 153.170.040(C)(1) ............................................................................................. 4
                                                                                            § 153.170.060 ....................................................................................... 3, 4, 13, 18
                                                                                    18      § 153.210 .............................................................................................................. 4
                                                                                    19      § 153.210.260 .............................................................................................. passim
                                                                                            § 153.210.260(A)-(B) ................................................................................... 15, 19
                                                                                    20      § 153.210.265(A).......................................................................................... 15, 19
                                                                                    21      § 153.210.265(A)-(B) ........................................................................................... 4
                                                                                            § 153.210.2500 ................................................................................................... 18
                                                                                    22

                                                                                    23   Other Authorities

                                                                                    24   U.S. Const. Amendment XIII .................................................................................. 16
                                                                                    25

                                                                                    26

                                                                                    27
                                                                                    28
                                                                                                                                                        v
                                                                                                             DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                            CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 7 of 26 Page ID #:522



                                                                                     1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                     2   I.     INTRODUCTION.
                                                                                     3          As the Court will recall from Plaintiffs’ unsuccessful motion seeking a
                                                                                     4   preliminary injunction, their complaint is riddled with cherry-picked recitations of
                                                                                     5   the City of Baldwin Park’s sign ordinances, twisted to the point where they are
                                                                                     6   almost unrecognizable. For example, the sign ordinances are facially content-
                                                                                     7   neutral regulations that merely impose permit requirements for oversize signs based
                                                                                     8   solely on the physical characteristics of signs, Yet, Plaintiffs claim these rules are
                                                                                     9   content-based restrictions that prevent citizens from voicing their political beliefs in
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   violation of the First Amendment. Similarly, on their face, the sign ordinances
                                                                                    11   detail the non-discretionary permit application review process for oversize signs.
                                            2049 Cent ury Park East, Suite 3550




                                                                                         Yet, Plaintiffs claim the rules lack all procedural safeguards and allow the City to
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   arbitrarily deny permits for politically critical signs.
                                                                                    14          A simple reading of the sign ordinances and case law interpreting similar
                                                                                    15   regulations belies Plaintiffs’ contentions that the sign ordinances facially violate the
                                                                                    16   protections of the First and Fourteenth Amendments. Plaintiffs cannot ignore the
                                                                                    17   actual provisions of ordinances to make their argument that those very ordinances
                                                                                    18   operate to impermissibly quiet their speech. Considering all the relevant ordinances
                                                                                    19   together, Plaintiffs’ first and second claims for relief fail as a matter of law.
                                                                                    20          Moreover, although this case is about the enforceability and enforcement of a
                                                                                    21   sign ordinance, Plaintiffs have inexplicably asserted claims under the Bane Act,
                                                                                    22   California’s hate crime statute. It is true that the City has issued fines for violation
                                                                                    23   of its ordinances. Yet, this routine act of local government is a far cry from the acts
                                                                                    24   or threats of physical violence that are required to establish a violation of the Bane
                                                                                    25   Act.
                                                                                    26          Plaintiffs do not make a single allegation that the City threatened Plaintiffs
                                                                                    27   with violence. That is because the City never made a threat of violence against
                                                                                    28   Plaintiffs.   Nor did it even impose fines against either Plaintiff in this case.
                                                                                                                                     1
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 8 of 26 Page ID #:523



                                                                                     1   Nevertheless, characterizing the act of issuing a citation as an act of threatening
                                                                                     2   violence would eviscerate a local government’s power to enforce its laws by
                                                                                     3   turning every fine issued into a hate crime. Consequently, absent any allegations on
                                                                                     4   the face of the Amended Complaint of this critical element of the Bane Act,
                                                                                     5   Plaintiffs’ fifth claim for relief must also be dismissed.
                                                                                     6   II.    FACTUAL BACKGROUND.
                                                                                     7          A.    The Parties.
                                                                                     8          The Amended Complaint alleges that Plaintiff Robert Ehlers (“Ehlers”) is a
                                                                                     9   member of Plaintiff Baldwin Park Free Speech Coalition (“BPFSC,” collectively
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   with Ehlers, “Plaintiffs”), an association that purports to promote transparency in
                                                                                    11   local governance. 1 Defendant City of Baldwin Park is a California municipal
                                            2049 Cent ury Park East, Suite 3550




                                                                                         entity.2
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13          B.    Plaintiffs File Suit Against the City.
                                                                                    14          Pertinent to this Motion, Plaintiffs filed this lawsuit against the City, alleging,
                                                                                    15   in part, that the City violated California Civil Code § 52.1: The Bane Act. 3
                                                                                    16   Specifically, Plaintiffs allege that the City “used citations, fines, threats of liens and
                                                                                    17   intimidation to interfere with Plaintiff’s rights ….”4 Further, Plaintiffs allege that
                                                                                    18   the City violated their Due Process rights related to the sign permit process.5
                                                                                    19          C.    Plaintiffs Allege That Ehlers Placed Two Non-Compliant Signs On
                                                                                                      the Property and the City Issued Notices and Citations in
                                                                                    20                Response.
                                                                                    21          Plaintiffs allege that on March 17, 2019, Ehlers hung two identical banners
                                                                                    22   placed on the East and West sides of a commercial property located at 15110
                                                                                    23   Ramona Road, Baldwin Park, CA 91706-0000 (the “Property”).6 A month later,
                                                                                    24

                                                                                    25   1
                                                                                           See Complaint, Dkt. #1, filed herein on November 18, 2019; Amended Complaint,
                                                                                         ¶¶10-12
                                                                                         2
                                                                                                 (Dkt. #9), filed herein on November 25, 2019 (“Compl.”).
                                                                                    26     Compl., at ¶14.
                                                                                         3
                                                                                         4
                                                                                           Compl., at ¶¶10-12.
                                                                                    27     Compl., at ¶73.
                                                                                         5
                                                                                         6
                                                                                           Compl., at ¶¶56-66.
                                                                                    28     Compl., at ¶40.                         2
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 9 of 26 Page ID #:524



                                                                                     1   the City issued a notice of violation under Code 153.170.060.7 Plaintiffs assert that
                                                                                     2   from May to November of 2019, the City fined Ehlers in the aggregate amount of
                                                                                     3   $12,000.8 According to Plaintiff, the City also “threatened a lien on his property
                                                                                     4   through the Franchise Tax Board with an ‘Official Tax Offset Notice
                                                                                     5   Administrative Citation(s).’”9
                                                                                     6           D.    Relevant Sign Ordinances.
                                                                                     7           Code § 153.170 identifies three categories of signs: (1) exempted signs,
                                                                                     8   which require no permits, (2) signs requiring permits, and (3) signs requiring
                                                                                     9   variances. See Code § 153.170.030(A) (“Unless otherwise exempted by §
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   153.170.040, a sign permit shall be required prior to the placement, construction or
                                                                                    11   physical alteration of the size, height or location of any sign or advertising display
                                            2049 Cent ury Park East, Suite 3550




                                                                                         in the city.”).
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13           Pursuant to Code § 153.170.040, the following types of signs are exempt
                                                                                    14   from any permit or variance requirements (“Exempt Signs”):
                                                                                    15
                                                                                                 (a) Up to 20 flags or pennants with a combined area of no more than 80
                                                                                    16           square feet on a staff or pole of no longer than 20 feet, however, no
                                                                                    17
                                                                                                 individual flag or pennant may exceed 15 square feet in area;

                                                                                    18           (b) Up to 15 permanent signs with a combined area of no more than 45
                                                                                    19           square feet and a height of no more than eight feet, however, no individual
                                                                                                 sign may exceed 15 square feet in area;
                                                                                    20

                                                                                    21           (c) Up to four temporary window signs with a combined area of no more
                                                                                                 than 24 square feet, however, no individual sign may exceed 12 square feet
                                                                                    22           in area and no more than 40% of the area of any given window may be
                                                                                    23           covered by window signs;

                                                                                    24           (d) Up to eight other temporary signs with a combined area of no more than
                                                                                    25           30 square feet and a height of no more than four feet, however, no individual
                                                                                                 sign may exceed 15 square feet in area. Size limits for window signs with
                                                                                    26

                                                                                    27   7
                                                                                         8
                                                                                             Compl., at ¶41.
                                                                                         9
                                                                                             Compl., at ¶¶41-47.
                                                                                    28       Compl., at ¶44.                         3
                                                                                                           DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                          CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 10 of 26 Page ID #:525



                                                                                      1          transparent backgrounds (instead of opaque backgrounds) placed on glass
                                                                                      2          doors are doubled; ….

                                                                                      3
                                                                                          Code § 153.170.040(C)(1).

                                                                                      4
                                                                                                 In addition to exempt signs, and after application for and approval of a

                                                                                      5
                                                                                          permit pursuant to Code § 153.210, a single banner not exceeding 35 square feet

                                                                                      6
                                                                                          may be displayed on non-residential properties for a maximum of 30 consecutive

                                                                                      7
                                                                                          days for up to four nonconsecutive times within a 12-month period (“Temporary

                                                                                      8
                                                                                          Permitted Signs”). Code § 153.170.060. Signs that are not compliant with

                                                                                      9
                                                                                          Temporary Permitted Signs or Exempt Signs may only be hung if a variance is
                                                                                          obtained under Code § 153.210. Code § 153.170.030(B).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10

                                                                                     11
                                                                                                 Code § 153.210 details the requirements to obtain a sign permit for non-
                                            2049 Cent ury Park East, Suite 3550




                                                                                          exempt signs. A sign permit will be granted “when the City Planner finds the
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13
                                                                                          proposed sign to be in conformance with all applicable provisions of this chapter,

                                                                                     14
                                                                                          the Sign Design Guidelines and other applicable regulations.” Code § 153.210.260.

                                                                                     15
                                                                                          In other words, if the proposed sign conforms to the Code and the applicant has

                                                                                     16
                                                                                          paid a fee of $21.0010, a sign permit will be issued. The City must approve or deny

                                                                                     17
                                                                                          a request for a temporary sign permit within 21 days of submission, and a request

                                                                                     18
                                                                                          for a permanent sign permit within 63 days of submission. Code § 153.210.265(A)-

                                                                                     19
                                                                                          (B).

                                                                                     20   III.   LEGAL STANDARD.
                                                                                     21
                                                                                                 Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

                                                                                     22
                                                                                          closed—but early enough not to delay trial—any party may move for judgment on

                                                                                     23
                                                                                          10
                                                                                            Defendant respectfully requests that the Court take judicial notice of the publicly
                                                                                     24   available City-Wide Fee Schedule, adopted by the Baldwin Park City Council,
                                                                                          effective September 2019, which provides that a temporary sign permit fee is
                                                                                     25   $21.00 per sign. See Joint Update of the City of Baldwin Park and Baldwin Park
                                                                                          Housing Authority City-Wide Fee Schedule Based On Consumer Price Index (CPI)
                                                                                     26   And Other Adjustments, dated July 17, 2019, attached hereto as Exhibit 1. Facts
                                                                                          derived from the publicly available records are judicially noticeable. See Disabled
                                                                                     27   Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 & n.1 (9th Cir.
                                                                                          2004) (court may take judicial notice of the records of state agencies and other
                                                                                     28   undisputed matters of public record under4Fed. R. Evid. 201).
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 11 of 26 Page ID #:526



                                                                                      1   the pleadings.” Fed. R. Civ. P. 12(c). The purpose of a Rule 12(c) motion is to
                                                                                      2   challenge the sufficiency of the opposing party’s pleadings, employing the same
                                                                                      3   standard as a motion under Rule 12(b)(6). Sprint Telephony PCS, L.P. v. Cnty. of
                                                                                      4   San Diego, 311 F. Supp. 2d 898, 902 (S.D. Cal. 2004) (“A Rule 12(c) motion for
                                                                                      5   judgment on the pleadings and a Rule 12(b)(6) motion to dismiss are virtually
                                                                                      6   interchangeable.”). Accordingly, judgment on the pleadings is appropriate when
                                                                                      7   the moving party “clearly establishes on the face of the pleadings that no material
                                                                                      8   issue of fact remains to be resolved and that it is entitled to judgment as a matter of
                                                                                      9   law.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   (9th Cir. 1989); see also General Conf. Corp. v. Seventh Day Adventist Church,
                                                                                     11   887 F.2d 228, 230 (9th Cir. 1989) (“Judgment on the pleadings is proper when
                                            2049 Cent ury Park East, Suite 3550




                                                                                          there are no issues of material fact, and the moving party is entitled to judgment as
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   a matter of law.”).
                                                                                     14         The court may grant a judgment on the pleadings “when, taking all
                                                                                     15   allegations in the pleading as true, the moving party is entitled to judgment as a
                                                                                     16   matter of law.” McGann v. Ernst & Young, 102 F.3d 390, 392 (9th Cir. 1996). In
                                                                                     17   resolving a Rule 12(c) motion, the Court can consider (a) the complaint and
                                                                                     18   answer; (b) any documents attached to or mentioned in the pleadings; (c)
                                                                                     19   documents not attached but “integral” to the claims; and (d) matters subject to
                                                                                     20   judicial notice. L-7 Designs, Inc. v. Old Navy, LLC, 647 F3d 419, 422 (2nd Cir.
                                                                                     21   2011) (stating that when determining FRCP 12(c) motions, the Court may consider
                                                                                     22   matters subject to judicial notice). The court must assume the truthfulness of all
                                                                                     23   material facts alleged and construe all inferences reasonably to be drawn from the
                                                                                     24   facts in favor of the responding party. General Conference Corp. of Seventh-Day
                                                                                     25   Adventists v. Seventh-Day Adventist Congregational Church, 887 F.2d 228, 230
                                                                                     26   (9th Cir. 1989); McGlinchy v. Shell Chemical Co., 845 F.2d 802, 810 (9th Cir.
                                                                                     27   1986 “The court need not, however, accept as true allegations that contradict
                                                                                     28   matters properly subject to judicial notice or by exhibit.” Sprewell v. Golden State
                                                                                                                                     5
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 12 of 26 Page ID #:527



                                                                                      1   Warriors, 266 F.3d 979, 988 (9th Cir.), opinion amended on denial of reh’g, 275
                                                                                      2   F.3d 1187 (9th Cir. 2001).
                                                                                      3         To survive a motion for judgment on the pleadings, the complaint must
                                                                                      4   contain sufficient factual matter, accepted as true, to “state a claim to relief that is
                                                                                      5   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                                      6   More specifically, the complaint must assert more than “naked assertions,” “labels
                                                                                      7   and conclusions,” or simply a “formulaic recitation of the elements of a cause of
                                                                                      8   action.” Id. at 555-57. As the Supreme Court has recently explained, “[t]hreadbare
                                                                                      9   recitals of the elements of a cause of action, supported by mere conclusory
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).
                                                                                     11         Moreover, it is within the Court’s discretion to grant judgment on the
                                            2049 Cent ury Park East, Suite 3550




                                                                                          pleadings as to only some claims. See, e.g., Curry v. Baca, 497 F. Supp. 2d 1128,
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   1131 (C.D. Cal. 2007) (granting judgment on the pleadings as to Plaintiff’s fourth
                                                                                     14   and fifth causes of action). A claim refers to a set of facts that would entitle the
                                                                                     15   pleader to relief if established.    See Bell Atlantic Corp., 550 U.S. at 555. 11
                                                                                     16   Accordingly, judgment on the pleadings may be granted on any claim, even where
                                                                                     17   more than one claim is alleged in a single cause of action. See DeCrow v. N.
                                                                                     18   Dakota Workforce Safety & Ins. Fund, No. 1:14-CV-158, 2015 WL 12803638, at
                                                                                     19   *8 (D.N.D. Oct. 19, 2015), aff’d, 864 F.3d 989 (8th Cir. 2017) (granting motion for
                                                                                     20   judgment ton the pleadings as to plaintiff’s claim that “N.D.C.C. § 65–05–05(2) is
                                                                                     21   unconstitutional” as applied).
                                                                                     22   IV.   LEGAL ARGUMENT.
                                                                                     23         Plaintiffs’ Amended Complaint consists of five general claims for relief,
                                                                                     24   each of which consists of multiple claims and/or theories. Accordingly, the City
                                                                                     25   seeks judgment in its favor on the following:
                                                                                     26
                                                                                          11
                                                                                            As discussed below, Plaintiffs have sometimes conflated multiple claims (each
                                                                                     27   relying on different facts) into a single “claim for relief.” But, they cannot so easily
                                                                                          avoid dismissal of legally untenable claims. Where multiple claims are alleged as a
                                                                                     28   single “claim for relief,” they will be addressed  separately in this motion.
                                                                                                                                      6
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 13 of 26 Page ID #:528



                                                                                      1         1.     Plaintiffs’ fifth claim for relief for violation of the Bane Act;
                                                                                      2         2.     Plaintiff’s first claim for relief for violation of the First Amendment,
                                                                                      3   to the extent Plaintiffs allege a facial challenge to the sign provisions and allege
                                                                                      4   that the permit provisions constitute a prior restraint; and
                                                                                      5         3.     Plaintiff’s second claim for relief for violation of the Fourteenth
                                                                                      6   Amendment, to the extent Plaintiffs allege a facial due process challenge to the
                                                                                      7   permit provision.
                                                                                      8         Even if the facts asserted in the Amended Complaint are accepted as true,
                                                                                      9   Plaintiffs have not alleged facts to support the necessary elements to establish the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   foregoing claims.
                                                                                     11         A.     Plaintiffs’ Fifth Claim for Relief Should Be Dismissed Because
                                            2049 Cent ury Park East, Suite 3550




                                                                                                       Plaintiffs Fail to Allege the Necessary Elements to Establish a
                                                 Los Angel es, CA 90 067




                                                                                     12                Claim Under the Bane Act.
                                                       310.500.4600




                                                                                     13                1.     The Bane Act.
                                                                                     14         California Civil Code section 52.1 provides, in part, that an individual may
                                                                                     15   bring a civil action against a person who “interferes by threats, intimidation, or
                                                                                     16   coercion, or attempts to interfere by threats, intimidation, or coercion, with the
                                                                                     17   exercise or enjoyment by any individual or individuals of rights secured by the
                                                                                     18   Constitution or laws of the United States, or of the rights secured by the
                                                                                     19   Constitution or laws of this state.” Cal. Civ. Code § 52.1(a)-(b). However, Section
                                                                                     20   52.1(k) provides that speech alone is insufficient to support an action unless “the
                                                                                     21   speech itself threatens violence against a specific person and the person or group of
                                                                                     22   persons against whom the threat is directed reasonably fears that, because of the
                                                                                     23   speech, violence will be committed against them or their property and the person
                                                                                     24   threatening violence had the apparent ability to carry out the threat.” Cal. Civ.
                                                                                     25   Code § 52.1(k); Cabesuela v. Browning-Ferris Indus. of Cal., Inc., 68 Cal. App.
                                                                                     26   4th 101, 111 (1998) (stating that “it is clear that to state a cause of action under
                                                                                     27   section 52.1 there must first be violence or intimidation by threat of violence” and
                                                                                     28   “the violence or threatened violence must be due to plaintiff’s membership in one
                                                                                                                                     7
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 14 of 26 Page ID #:529



                                                                                      1   of the specified classifications set forth in Civil Code section 51.7 or a group
                                                                                      2   similarly protected by constitution or statute from hate crimes”).
                                                                                      3                  2.    Plaintiffs Fail to State Facts Upon Which Relief May Be
                                                                                                               Granted as to Their Claim for Relief for Violation of the
                                                                                      4                        Bane Act.
                                                                                      5            Plaintiffs’ Complaint is void of any allegation that the City committed
                                                                                      6   violence upon or threatened to commit violence against the Plaintiffs. Instead,
                                                                                      7   Plaintiffs allege that fees were imposed and that the City “threatened” to impose a
                                                                                      8   tax lien on the Property.12 Even accepting these allegations as true, mere words are
                                                                                      9   insufficient to support a claim under Section 52.1. See San Francisco v. Ballard,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   136 Cal. App. 4th 381, 408 (2006) (holding that threat of $15 million in penalties if
                                                                                     11   plaintiff did not install a complete sprinkler system is not “coercion” within the
                                            2049 Cent ury Park East, Suite 3550




                                                                                          meaning of section 52.1).
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13            Plaintiffs have not and cannot allege any facts that the City, a municipal
                                                                                     14   entity, committed violence or threatened violence against Plaintiffs in order to
                                                                                     15   support a claim under the Bane Act. Accordingly, judgment on the pleadings
                                                                                     16   should be entered in favor of the City as to Plaintiffs’ fifth claim for relief.
                                                                                     17            B.    Two Separate Claims Set Out in the First Claim for Relief Should
                                                                                                         be Dismissed Because the Code is Facially Content Neutral and the
                                                                                     18                  Sign Permit Requirement is Not an Unconstitutional Prior
                                                                                                         Restraint.
                                                                                     19
                                                                                                   In their first claim for relief, Plaintiffs aggregate what are truly three
                                                                                     20
                                                                                          separate claims, each of which seeks varying relief and is based on different facts:
                                                                                     21
                                                                                          (A) the Code is an unconstitutional content-based regulation on its face, (B) the
                                                                                     22
                                                                                          enforcement of the Code violates Plaintiffs’ First Amendment rights, and (C) and
                                                                                     23
                                                                                          the Code’s permit requirement is an unconstitutional prior restraint. Of these,
                                                                                     24
                                                                                          Plaintiffs’ first (“Claim 1A”) and third (“Claim 1C”) claims fail as a matter of
                                                                                     25
                                                                                          law.13
                                                                                     26

                                                                                     27   12
                                                                                          13
                                                                                            Compl., at ¶¶41-47.
                                                                                            Notably, this method of pleading violates the requirement of FRCP 10(b) that a
                                                                                     28   party should limit its claims “as far as practicable to a single set of circumstances”
                                                                                                                                      8
                                                                                                         DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                        CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 15 of 26 Page ID #:530



                                                                                      1                 1.    Claim 1A Should be Dismissed Because the Sign Regulations
                                                                                                              are Content Neutral and Narrowly Tailored.
                                                                                      2
                                                                                                 To the extent Plaintiffs assert a facial challenge as to the constitutionality of
                                                                                      3
                                                                                          the Code’s sign provisions, judgment in the City’s favor is appropriate because
                                                                                      4
                                                                                          they are content-neutral regulation that imposes a narrowly tailored time, place,
                                                                                      5
                                                                                          and manner restriction (in the form of size and quantity) that serves significant
                                                                                      6
                                                                                          government interests and ample alternative channels of communication exist.
                                                                                      7
                                                                                                              a.     Intermediate Scrutiny is the Proper Standard to Review
                                                                                      8                              the Sign Ordinance Because it is Content-Neutral.
                                                                                      9          The First Amendment of the United States Constitution guarantees the right
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   of free speech. Such right, however, is not absolute and can be regulated. Twitter,
                                                                                     11   Inc. v. Sessions, 263 F. Supp. 3d 803, 809 (N.D. Cal. 2017) (“First Amendment
                                            2049 Cent ury Park East, Suite 3550




                                                                                          rights are not absolute and do not automatically override all other constitutional
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   values.”). A governmental entity can regulate speech so long as such regulations
                                                                                     14   are not based on “its message, its ideas, its subject matter, or its content.” Police
                                                                                     15   Dep’t of City of Chicago v. Mosley, 408 U.S. 92, 95 (1972). “Content-based
                                                                                     16   laws—those that target speech based on its communicative content—are
                                                                                     17   presumptively unconstitutional and may be justified only if the government proves
                                                                                     18   that they are narrowly tailored to serve compelling state interests.” Reed v. Town of
                                                                                     19   Gilbert, 135 S. Ct. 2218, 2226 (2015). Therefore, content-based laws are subject to
                                                                                     20   strict scrutiny.
                                                                                     21          On the other hand, like the City’s sign ordinance, “[l]aws that are content
                                                                                     22   neutral are instead subject to lesser scrutiny.” Id. at 2232. “For content-neutral
                                                                                     23   regulations, the State may limit ‘the time, place, and manner of expression’ if the
                                                                                     24   regulations are ‘narrowly tailored to serve a significant government interest, and
                                                                                     25   leave open ample alternative channels of communication.’” Comite de Jornaleros
                                                                                     26   and, if it will promote clarity, “each claim founded on a separate transaction or
                                                                                          occurrence…must be stated in a separate count or defense.” Plaintiff’s complaint
                                                                                     27   “is a typical shotgun pleading, in that some of the counts present more than one
                                                                                          discrete claim for relief.” Bickerstaff Clay Prod. Co. v. Harris Cty., Ga. By &
                                                                                     28   Through Bd. of Comm’rs, 89 F.3d 1481, 1485      (11th Cir. 1996).
                                                                                                                                      9
                                                                                                        DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 16 of 26 Page ID #:531



                                                                                      1   de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 940 (9th Cir. 2011)
                                                                                      2   (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45
                                                                                      3   (1983)). “[R]estrictions on the time, place, or manner of protected speech are not
                                                                                      4   invalid ‘simply because there is some imaginable alternative that might be less
                                                                                      5   burdensome on speech.’” Ward v. Rock Against Racism, 491 U.S. 781, 797 (1989)
                                                                                      6   (citation omitted). Thus, content-neutral laws are subject to this intermediate
                                                                                      7   scrutiny standard.
                                                                                      8           Laws that are facially content-neutral are only subject to strict scrutiny if
                                                                                      9   they “cannot be justified without reference to the content of the regulated speech,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   or that were adopted by the government because of disagreement with the message
                                                                                     11   [the speech] conveys.” Reed, 135 S. Ct. at 2227 (citations and quotation marks
                                            2049 Cent ury Park East, Suite 3550




                                                                                          omitted).
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13           Here, the sign ordinance is content neutral on its face. The Code merely
                                                                                     14   regulates the size and quantity of exempt signs that may be hung in the City. For
                                                                                     15   larger signs, the sign ordinance further regulates the length of time a sign may be
                                                                                     16   hung.     It is well settled that such sign regulations are content-neutral and
                                                                                     17   constitutional. As Justice Alito has stated:
                                                                                     18                 I will not attempt to provide anything like a
                                                                                                        comprehensive list, but here are some rules that would not
                                                                                     19                 be content based:
                                                                                     20                 Rules regulating the size of signs. These rules may
                                                                                                        distinguish among signs based on any content-neutral
                                                                                     21                 criteria, including any relevant criteria listed below.
                                                                                     22                 Rules regulating the locations in which signs may be
                                                                                                        placed. These rules may distinguish between free-
                                                                                     23                 standing signs and those attached to buildings. …”
                                                                                     24   Reed, 135 S. Ct. at 2233 (J. Alito, Concurrence); see also City of Ladue v. Gilleo,
                                                                                     25   512 U.S. 43, 48 (1994) (“It is common ground that governments may regulate the
                                                                                     26   physical characteristics of signs—just as they can, within reasonable bounds and
                                                                                     27   absent censorial purpose, regulate audible expression in its capacity as noise.”);
                                                                                     28   Get Outdoors II, LLC v. City of San Diego, Cal., 506 F.3d 886, 893 (9th Cir. 2007)
                                                                                                                                    10
                                                                                                        DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 17 of 26 Page ID #:532



                                                                                      1   (“Size and height restrictions on billboards are evaluated as content-neutral time,
                                                                                      2   place and manner regulations.”); Sugarman v. Vill. of Chester, 192 F. Supp. 2d
                                                                                      3   282, 293 (S.D.N.Y. 2002) (providing that “sections of the ordinance requiring
                                                                                      4   permit fees are content-neutral and impose reasonable time, place or manner
                                                                                      5   restrictions”).
                                                                                      6          Moreover, the Code does not categorize signs based on their content, such as
                                                                                      7   political or ideological content. Instead, the Code merely imposes reasonable
                                                                                      8   restrictions on the size, duration of the display (for non-exempt sings), and number
                                                                                      9   of signs. Code §§ 153.170.040; 153.170.060. Such restrictions on the physical
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   characteristics of a sign do not restrict speech based on its communicative content.
                                                                                     11   The size of a sign is wholly unrelated to the content it communicates.
                                            2049 Cent ury Park East, Suite 3550




                                                                                          Consequently, the Code is content neutral on its face.
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13                      b.     Code § 153.170 is Narrowly Tailored to Serve
                                                                                                                    Significant Government Interest.
                                                                                     14
                                                                                                 Because the Code is content-neutral, it need only be “narrowly tailored to
                                                                                     15
                                                                                          serve a significant government interest, and leave open ample alternative channels
                                                                                     16
                                                                                          of communication.” Comite de Jornaleros de Redondo Beach, 657 F.3d at 940
                                                                                     17
                                                                                          (citation and quotation mark omitted).
                                                                                     18
                                                                                                 The “essence of narrow tailoring” is to “focus[ ] on the source of the evils
                                                                                     19
                                                                                          the [government] seeks to eliminate . . . and eliminate[ ] them without at the same
                                                                                     20
                                                                                          time banning or significantly restricting a substantial quantity of speech that does
                                                                                     21
                                                                                          not create the same evils.” Ward, 491 U.S. at 799 n.7. “To be narrowly tailored, a
                                                                                     22
                                                                                          regulation should ‘achieve its ends without restricting substantially more speech
                                                                                     23
                                                                                          than necessary.’” Lone Star Sec. & Video, Inc. v. City of Los Angeles, 989 F. Supp.
                                                                                     24
                                                                                          2d 981, 990 (C.D. Cal. 2013), aff’d, 827 F.3d 1192 (9th Cir. 2016) (citation
                                                                                     25
                                                                                          omitted).
                                                                                     26
                                                                                                                    (1)   The Code Serves Significant Government
                                                                                     27                                   Interests.
                                                                                     28          Courts have routinely found that aesthetics and public safety are significant
                                                                                                                                   11
                                                                                                        DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 18 of 26 Page ID #:533



                                                                                      1   government interests. See, e.g., City of Ladue, 512 U.S. at 48 (“Unlike oral speech,
                                                                                      2   signs take up space and may obstruct views, distract motorists, displace alternative
                                                                                      3   uses for land, and pose other problems that legitimately call for regulation.”);
                                                                                      4   Members of City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789,
                                                                                      5   805 (1984) (“It is well settled that the state may legitimately exercise its police
                                                                                      6   powers to advance esthetic values.”); Metromedia, Inc. v. City of San Diego, 453
                                                                                      7   U.S. 490, 507-08 (1981) (“Nor can there be substantial doubt that the twin goals
                                                                                      8   that the ordinance seeks to further—traffic safety and the appearance of the city—
                                                                                      9   are substantial governmental goals.”); Lone Star Sec. & Video, Inc., 989 F. Supp.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   2d at 989 (“[T]raffic safety, parking control, and aesthetics constitute significant,
                                                                                     11   or substantial, government interests.” (citation omitted)); World Wide Rush, LLC,
                                            2049 Cent ury Park East, Suite 3550




                                                                                          606 F.3d at 685 (“As a general matter, there is no question that restrictions on
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   billboards advance cities’ substantial interests in aesthetics and safety.”); Get
                                                                                     14   Outdoors II, LLC, 506 F.3d at 893 (“The Supreme Court has recognized that a
                                                                                     15   city’s interests in traffic safety and aesthetics are sufficient government interests
                                                                                     16   for the purposes of this analysis.”); Foti v. City of Menlo Park, 146 F.3d 629, 637
                                                                                     17   (9th Cir. 1998) (“The City’s asserted interests in the ordinance are the oft-invoked
                                                                                     18   and well-worn interests of preventing visual blight and promoting traffic and
                                                                                     19   pedestrian safety.”); One World One Family Now v. City & Cty. of Honolulu, 76
                                                                                     20   F.3d 1009, 1013 (9th Cir. 1996) (“Cities have a substantial interest in protecting
                                                                                     21   the aesthetic appearance of their communities by ‘avoiding visual clutter.’”
                                                                                     22   (citation omitted)); Icon Groupe, LLC v. Washington Cty., No. 3:12-cv-1114-AC,
                                                                                     23   2015 WL 3397170, at *7 (D. Or. May 26, 2015) (“Federal courts routinely
                                                                                     24   recognize beauty and safety as significant governmental interests in the context of
                                                                                     25   freedom of speech claims relating to signs.”).
                                                                                     26         Code § 153.170.010 enumerates the City’s interests in enacting sign
                                                                                     27   regulations, including but not limited to, “[r]espect[ing] and protect[ing] the right
                                                                                     28   of free speech by sign display, while reasonably regulating the structure, location
                                                                                                                                   12
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 19 of 26 Page ID #:534



                                                                                      1   and other non-communicative aspects of signs, generally for the public health,
                                                                                      2   safety, welfare and specifically to serve the public interests in traffic and pedestrian
                                                                                      3   safety and community aesthetics.” Code § 153.170.010(G). The City’s stated
                                                                                      4   purposes, including but not limited to, traffic safety and aesthetics, are significant
                                                                                      5   interests that are served by the City’s content-neutral sign regulations.
                                                                                      6                              (2)    The Code is Narrowly Tailored.
                                                                                      7         The Code’s sign provisions are narrowly tailored to serve the City’s safety
                                                                                      8   and aesthetic interests. Indeed, the Code’s permit requirements for oversize signs
                                                                                      9   only applies to a small subset of signs. The maximum size of an exempt sign is 15
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   square feet. Code § 153.170.040. A temporary sign permit is only required for
                                                                                     11   signs between 15 and 35 square feet. Code § 153.170.060. This addresses the
                                            2049 Cent ury Park East, Suite 3550




                                                                                          City’s concerns. Common sense supports that larger signs pose more hazards than
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   smaller signs, which would be in the City’s interest to regulate to ensure traffic and
                                                                                     14   pedestrian safety. Larger signs are more likely to be improperly hung due to their
                                                                                     15   size and weight and can cause more harm if they are not properly affixed.
                                                                                     16   Additionally, excessively large signs tend to be driving distractions. Through the
                                                                                     17   permitting process, the City becomes aware of the location of these larger and
                                                                                     18   potentially more harmful signs.
                                                                                     19         Moreover, the standards and guidelines for reviewing a permit are clear:
                                                                                     20   Code § 153.210.260 provides that for a permit to be approved, the proposed sign
                                                                                     21   must merely be in conformance with the Code and § 153.170 details the size
                                                                                     22   standards that an applicant’s sign must comply with to obtain a permit. See, e.g.,
                                                                                     23   Code § 153.070 (“General Sign Standards”). The permit provisions provide for a
                                                                                     24   non-discretionary review of the sign permit. Simply, the Code is clear that the City
                                                                                     25   Planner approves permit requests if the application fee is paid and the physical
                                                                                     26   characteristics of the sign comply with Code § 153.170.
                                                                                     27         Accordingly, the Code’s requirement to obtain a permit for oversize signs is
                                                                                     28   narrowly tailored to serve the City’s significant interests.
                                                                                                                                     13
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 20 of 26 Page ID #:535



                                                                                      1                          c.   Ample Alternative Channels of Communication Exist.
                                                                                      2            The Code leaves open ample alternative channels of communication. Indeed,
                                                                                      3   the Code does not forbid any medium of expression. It merely limits unfettered
                                                                                      4   expression in the form of oversize signs by requiring that a permit or variance be
                                                                                      5   obtained prior to display; it leaves Plaintiffs free to post exempt signs without a
                                                                                      6   permit. Cf. Clear Channel Outdoor, Inc. v. City of N.Y., 594 F.3d 94, 110 (2d Cir.
                                                                                      7   2010) (“Allowing some signs does not constitutionally require a city to allow all
                                                                                      8   similar signs.”). For example, Plaintiffs can post up to 15 permanent signs that are
                                                                                      9   individually no bigger than 15 square feet, and collectively no bigger than 45
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   square feet, at any time and for any length of time. Code § 153.170.040(b). Should
                                                                                     11   Plaintiff want to post a large sign, they need only obtain a permit or a variance.
                                            2049 Cent ury Park East, Suite 3550




                                                                                                   Based on the foregoing, as a matter of law, the Code is a content-neutral
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   regulation that is facially constitutional. Accordingly, this Court should find that,
                                                                                     14   as a matter of law, Plaintiffs’ Claim 1A fails to state a claim for relief under the
                                                                                     15   First Amendment to the extent Plaintiffs allege a facial challenge to the sign
                                                                                     16   provisions of the Code.
                                                                                     17                  2.      Claim 1C Should be Dismissed Because the Code’s Permit
                                                                                                                 Requirement is Not an Unconstitutional Prior Restraint.
                                                                                     18
                                                                                                   In part, Plaintiffs allege that the sign permit requirements in the Code violate
                                                                                     19
                                                                                          the First Amendment because the requirements constitute an unconstitutional prior
                                                                                     20
                                                                                          restraint. 14 Plaintiffs contend that requiring payment for the permit places a
                                                                                     21
                                                                                          condition on free speech.15 To the extent Plaintiffs assert a facial challenge to the
                                                                                     22
                                                                                          Code provisions relating to sign permits, judgment in the City’s favor is
                                                                                     23
                                                                                          appropriate because the permit requirements do not constitute an unconstitutional
                                                                                     24
                                                                                          prior restraint.
                                                                                     25
                                                                                                   “The term prior restraint is used ‘to describe administrative and judicial
                                                                                     26
                                                                                          orders forbidding certain communications when issued in advance of the time that
                                                                                     27
                                                                                          14
                                                                                          15
                                                                                               Compl., at ¶52.
                                                                                     28        Compl., at ¶52.                        14
                                                                                                          DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 21 of 26 Page ID #:536



                                                                                      1   such communications are to occur.’” Alexander v. United States, 509 U.S. 544, 550
                                                                                      2   (1993) (citation omitted). Prior restraints are subject to strict scrutiny. Twitter,
                                                                                      3   Inc. v. Sessions, 263 F. Supp. 3d 803, 810 (N.D. Cal. 2017)
                                                                                      4         In licensing and permitting scenarios, courts have identified two schemes of
                                                                                      5   prior restraints that are routinely found to be unconstitutional. The first scheme is
                                                                                      6   one that “places ‘unbridled discretion in the hands of a government official or
                                                                                      7   agency constitutes a prior restraint and may result in censorship.’” FW/PBS, Inc. v.
                                                                                      8   City of Dallas, 493 U.S. 215, 225 (1990), holding modified by City of Littleton,
                                                                                      9   Colo. v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774 (2004) (citation omitted). The second
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   scheme is “a prior restraint that fails to place limits on the time within which the
                                                                                     11   decision maker must issue the license.” Id.
                                            2049 Cent ury Park East, Suite 3550




                                                                                                Here, the requirement to obtain a permit or variance for larger signs does not
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   fall under either unconstitutional scheme. First, the Code permit requirement does
                                                                                     14   not give City employees the discretion to grant or deny applications based on the
                                                                                     15   content of the proposed sign. See Code § 153.210.260 (stating that a sign permit
                                                                                     16   will be approved if it is in conformance with the Code). Instead, the Code only
                                                                                     17   requires the City to ensure that the proposed sign conforms to the size, location,
                                                                                     18   and number of signs prescribed in Code § 153.170. Id. In other words, the City
                                                                                     19   must merely consider whether the proposed sign complies with the physical
                                                                                     20   characteristic restrictions in the Code. See Code § 153.210.260.
                                                                                     21         Second, the Code limits the time within which a determination on the
                                                                                     22   application must be made. The Code provides that a determination on a temporary
                                                                                     23   sign permit will be completed within 21 days of submission and within 63 days for
                                                                                     24   a permanent sign permit. Code § 153.210.260(A)-(B). Additionally, notice of the
                                                                                     25   City’s determination to approve or deny a permit is mailed to the applicant within
                                                                                     26   two business days of the determination. Code § 153.210.265(A). Accordingly, the
                                                                                     27   Code’s requirement that a permit must be obtained for oversize signs is not an
                                                                                     28   improper prior restraint on speech.
                                                                                                                                   15
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 22 of 26 Page ID #:537



                                                                                      1            Consequently, Claim 1C should be dismissed because the Code does not
                                                                                      2   impose an unconstitutional prior restraint on speech.
                                                                                      3            C.    One of the Separate Claims Set Out in the Second Claim for Relief
                                                                                                         Should be Dismissed Because Plaintiffs’ Facial Challenge to the
                                                                                      4                  Permit Provisions Fail to as a Matter of Law.
                                                                                      5            In its second claim for relief, in part, Plaintiffs appear to assert (A) a facial
                                                                                      6   substantive due process claim, alleging that the Code provisions regulating the
                                                                                      7   application and approval of sign permits (“Claim 2A”), and (B) a facial procedural
                                                                                      8   due process claim, alleging that the process to challenge administrative citations
                                                                                      9   lack due process guarantees (“Claim 2B”).16 To the extent Plaintiffs allege facial
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   challenges to the permit provisions, Plaintiffs’ claims fail as a matter of law.
                                                                                     11            The Due Process Clause of the Fourteenth Amendment provides that “[n]o
                                            2049 Cent ury Park East, Suite 3550




                                                                                          state shall make or enforce any law which shall abridge the privileges or immunities
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   of citizens of the United States; nor shall any state deprive any person of life,
                                                                                     14   liberty, or property, without due process of law; nor deny to any person within its
                                                                                     15   jurisdiction the equal protection of the laws.” U.S. Const. amend. XIII.
                                                                                     16                  1.      Plaintiffs’ Due Process Claim that the Permit Provisions
                                                                                                                 Purportedly Restrict Free Speech is Redundant of Their
                                                                                     17                          First Claim for Relief and Should Be Addressed Under a
                                                                                                                 First Amendment Analysis.
                                                                                     18
                                                                                                   Without addressing the specifics of the permit requirements, Plaintiffs
                                                                                     19
                                                                                          contend that the Code lacks guidelines “to ensure a fair review process that
                                                                                     20
                                                                                          constrains the ability of public officials to engage in arbitrary and capricious actions
                                                                                     21
                                                                                          and to manipulate City laws and regulations to restrict the voice of its critics.”17 In
                                                                                     22
                                                                                          essence, Plaintiffs assert that the permit requirement violates their fundamental
                                                                                     23
                                                                                          right to free speech.
                                                                                     24
                                                                                                   The Supreme Court has held that if a constitutional claim is covered by a
                                                                                     25
                                                                                          more specific constitutional provision, the claim should be analyzed under the more
                                                                                     26

                                                                                     27
                                                                                          16
                                                                                          17
                                                                                               Compl., at ¶57.
                                                                                     28        Compl., at ¶57.                         16
                                                                                                          DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 23 of 26 Page ID #:538



                                                                                      1   specific provision instead of the Fourteen Amendment. Graham v. Connor, 490
                                                                                      2   U.S. 386, 395 (1989) (concluding that it was improper to analyze an excessive force
                                                                                      3   claim under substantive due process because a specific constitutional provision was
                                                                                      4   applicable); Contest Promotions, LLC v. City and Cty. of San Francisco, 100
                                                                                      5   F.Supp.3d 835, 846 (N.D. Cal. 2015) (granting motion to dismiss due process
                                                                                      6   claims in sign ordinance case where the claims consisted of the same allegations
                                                                                      7   supporting plaintiff’s Equal Protection, First Amendment, and Fifth Amendment
                                                                                      8   claims).
                                                                                      9         Plaintiffs’ due process allegations relating to the permit requirement
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   significantly overlap with their first cause of action relating to their First
                                                                                     11   Amendment rights.18 The second cause of action should be dismissed because the
                                            2049 Cent ury Park East, Suite 3550




                                                                                          First Amendment provides an “explicit textual source of constitutional protection”
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   for the alleged conduct. Graham, 490 U.S. at 395.
                                                                                     14                2.     Even if Plaintiffs’ Due Process Claim is Analyzed Separately
                                                                                                              From Their First Amendment Claim, the Permit Provisions
                                                                                     15                       of the Code Do Not Lack Due Process Guarantees.
                                                                                     16         To the extent Plaintiffs allege a facial due process claim relating to the permit
                                                                                     17   provisions in the Code, and to the extent this Court determines that the due process
                                                                                     18   analysis is appropriate for Plaintiffs’ claim, judgment in the City’s favor is
                                                                                     19   warranted. As an initial matter, it is unclear whether Plaintiffs assert a procedural
                                                                                     20   or substantive due process claim, both, or some hybrid of the two.19 Regardless,
                                                                                     21   Plaintiffs’ claim should be dismissed because the permit provisions do not deprive a
                                                                                     22

                                                                                     23   18
                                                                                             Compare Compl., at ¶52 (“… the City imposes a fee to apply for a permit for a
                                                                                          temporary sign, conditioning the exercise of First Amendment rights on the
                                                                                     24   payment of money upfront to the government, with no guarantee that a permit will
                                                                                          issue and what conditions might be imposed. Speech may be delayed for weeks
                                                                                     25   while the City engages in the approval process.”) with Compl., at ¶57 (“The City
                                                                                          lacks sufficient standards and guidelines to ensure a fair review process that
                                                                                     26   constrains the ability of public officials to engage in arbitrary and capricious actions
                                                                                          to
                                                                                          19
                                                                                             manipulate City laws and regulations to restrict the voice of its critics.”).
                                                                                     27      See, e.g., Compl., at ¶60 (“Plaintiffs contend that the BPMC provisions lack
                                                                                          adequate standard and procedural safeguards against arbitrary and capricious
                                                                                     28   application of the law.”).                  17
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 24 of 26 Page ID #:539



                                                                                      1   person of their fundamental right to free speech; deprivation, if any, does not shock
                                                                                      2   the conscience; and sufficient standards exist that prevent discretionary review of
                                                                                      3   the permit applications.
                                                                                      4         “Substantive due process protects individuals from arbitrary deprivations of
                                                                                      5   their liberty by government.” Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006).
                                                                                      6   A substantive due process violation occurs only when the government’s action
                                                                                      7   “shocks the conscience.” Id. Procedural due process requires notice of an
                                                                                      8   “opportunity to be heard at a meaningful time and in a meaningful manner.”
                                                                                      9   Schnieder v. County of San Diego, 28 F.3d 89, 92 (9th Cir. 1994).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10         Here, the requirement to obtain a permit for oversize signs is not a
                                                                                     11   deprivation of Plaintiffs’ liberty. Plaintiffs are free to speak without obtaining a
                                            2049 Cent ury Park East, Suite 3550




                                                                                          permit or waiting any amount of time through any of the exempt signs detailed in
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13   Code § 153.170.040. The Code’s permit requirements for oversize signs only
                                                                                     14   applies to a small subset of signs. The maximum size of an exempt sign is 15
                                                                                     15   square feet. Code § 153.170.040. A temporary sign permit is only required for
                                                                                     16   signs between 15 and 35 square feet. Code § 153.170.060. As detailed in Section
                                                                                     17   IV.B.1, the permit requirement for non-exempt signs is a content-neutral restriction
                                                                                     18   that survives intermediate scrutiny. Accordingly, deprivation, if any, of a person’s
                                                                                     19   fundamental right to free speech through the Code is minimal and constitutionally
                                                                                     20   permitted.
                                                                                     21         Moreover, the sign permit provisions of the Code provide sufficient
                                                                                     22   standards and guidelines to satisfy the Due Process Clause of the Fourteenth
                                                                                     23   Amendment. Code § 153.210.2500 details what types of signs require a permit,
                                                                                     24   which consists of all signs that are no exempt under § 153.170.040. Code §
                                                                                     25   153.210.260 provides that for a permit to be approved, the proposed sign must
                                                                                     26   merely be in conformance with the Code § 153.170, which details the size
                                                                                     27   standards that an applicant’s sign must be to obtain a permit. See, e.g., Code §
                                                                                     28   153.070 (“General Sign Standards”).
                                                                                                                                   18
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 25 of 26 Page ID #:540



                                                                                      1         Additionally, the City cannot act arbitrarily or capriciously in reviewing and
                                                                                      2   approving sign permits because the Code provides for a non-discretionary review
                                                                                      3   of the sign permit. Indeed, the Code is clear that the City Planner approves permit
                                                                                      4   requests if the application fee is paid and the physical characteristics of the sign
                                                                                      5   comply with the size, location, and number of signs detailed in Code § 153.170.
                                                                                      6   See Code § 153.210.260 (providing that the City Planner may apply conditions of
                                                                                      7   approval to ensure compliance with the size and location requirements; such
                                                                                      8   conditions consist of the sign permit application and payment of $21). In other
                                                                                      9   words, the Code’s permit requirement does not give City employees the discretion
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   to grant or deny applications based on the content of the proposed sign; it merely
                                                                                     11   allows the City to consider whether the proposed sign complies with the physical
                                            2049 Cent ury Park East, Suite 3550




                                                                                          characteristic restrictions in the Code. See Code § 153.210.260.
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13         Second, the Code limits the time within which a determination on the
                                                                                     14   application must be made. The Code provides that a determination on a temporary
                                                                                     15   sign permit will be completed within 21 days of submission and within 63 days for
                                                                                     16   a permanent sign permit. Code § 153.210.260(A)-(B). Additionally, notice of the
                                                                                     17   City’s determination to approve or deny a permit is mailed to the applicant within
                                                                                     18   two business days of the determination. Code § 153.210.265(A).
                                                                                     19         Accordingly, the Code provides sufficient standards and guidelines for
                                                                                     20   obtaining a permit for oversize signs. Therefore, the permit provisions of the Code
                                                                                     21   do not facially violate the Due Process Clause and the City is entitled to judgment
                                                                                     22   as a matter of law.
                                                                                     23         D.     If the Court Does Not Dismiss the Claims Conflated in the First
                                                                                                       and Second Claim for Relief, it Should Exercise its Discretion to
                                                                                     24                Dismiss the Complaint, Sua Sponte for Repleading.
                                                                                     25         Although Plaintiffs have merged several claims into single claims for relief,
                                                                                     26   the allegations are sufficiently discernable to allow for dismissal as set forth above.
                                                                                     27   If the Court is not inclined to several the separate claims from the existing claims
                                                                                     28   for relief, dismissal of the entire complaint is appropriate. Where a complaint
                                                                                                                                    19
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39-1 Filed 06/29/20 Page 26 of 26 Page ID #:541



                                                                                      1   constitutes “a shotgun pleading,” the Court may appropriately dismiss and order
                                                                                      2   repleading, sua sponte. Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273,
                                                                                      3   1280 (11th Cir. 2006)
                                                                                      4   V.    CONCLUSION.
                                                                                      5         Based on the foregoing, judgment on the pleadings as to Claims 1A, 1B, 1C,
                                                                                      6   2A, 2B, 5 should be entered in the City’s favor and against Plaintiffs.
                                                                                      7
                                                                                          Dated: June 29, 2020                      BROWNSTEIN HYATT FARBER
                                                                                      8                                             SCHRECK, LLP
                                                                                      9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10                                             By: /s/ Mitchell J. Langberg
                                                                                                                                       MITCHELL J. LANGBERG
                                                                                     11                                                EMILY L. DYER
                                            2049 Cent ury Park East, Suite 3550




                                                                                                                                       Attorneys for Defendant
                                                 Los Angel es, CA 90 067




                                                                                     12                                                CITY OF BALDWIN PARK
                                                       310.500.4600




                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19
                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27
                                                                                     28
                                                                                                                                    20
                                                                                                       DEFENDANT’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
